Kato, J.
(dissenting) — Munchausen syndrome by proxy (MSBP) is a rare medical-psychiatric disorder. Eric G. Mart, Ph.D., Problems with the Diagnosis of Factitious Disorder by Proxy in Forensic Settings, 17 American Journal of Forensic Psychology 69 (1999). In an earlier case, Miles v. Child Protective Servs. Dep’t, 102 Wn. App. 142, 6 P.3d 112 (2000), review denied, 142 Wn.2d 1021 (2001), Dr. Kenneth Feldman also diagnosed MSBP. Assuming without holding that Dr. Feldman negligently diagnosed MSBP, the Court of Appeals decided the doctor was immune from liability as a matter of law because no reasonable person could find that he acted without good faith. The majority here similarly holds that reasonable minds could not differ that Dr. Feldman acted in good faith.
Many of the material facts are undisputed. One psychologist had concluded several years before that Ms. Yuille did *536not suffer from MSBP. When the Yuilles were adopting Dakota, a doctor assuaged the adoption counselor’s concern over the boy’s health. With Wyatt, a doctor thought Ms. Yuille may have caused his illnesses, but no longer believed that was the case. Ms. Yuille was later suspected again of MSBP. Dr. Feldman, a pediatrician, was called on to evaluate the children. To him, the birth and medical records did indeed suggest MSBP even though other doctors had ruled it out as to these same children. This was not the first time that Dr. Feldman had diagnosed MSBP in a parent or a prospective parent. Although these facts may be undisputed, the issue is whether the reasonable inferences from them show that the doctor acted in good faith as a matter of law.
The evidence and its reasonable inferences must be viewed in a light most favorable to the Yuilles. Schaaf v. Highfield, 127 Wn.2d 17, 896 P.2d 665 (1995). So viewed, Dr. Feldman apparently has a penchant for diagnosing (or misdiagnosing) MSBP, notwithstanding its rarity and his questioned qualifications to make that diagnosis. Miles is not dispositive; rather it provides history on Dr. Feldman that the Yuilles can point to in showing bad faith. Whether the doctor acted in good faith cannot be determined as a matter of law in these circumstances. It is a question for the jury to decide, not the court. I therefore respectfully dissent.
Review denied at 148 Wn.2d 1003 (2003).